Citation Nr: 0108137	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the time period allowed for filing a Substantive 
Appeal to the January 1994 rating decision denying an 
application to reopen a claim of entitlement to service 
connection for a chronic foot condition on the basis of new 
and material evidence should be extended.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic foot condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980. 

This matter is before the Board of Veterans' Appeals on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


REMAND

By rating actions dated in December 1993 and January 1994, 
the RO denied an application by the veteran to reopen a claim 
of entitlement to service connection for a chronic foot 
condition on the basis of new and material evidence.  The 
veteran filed a notice of disagreement in February 1994, 
making reference to the January 1994 rating decision.  A 
statement of the case was issued in March 1994.  The veteran 
filed both a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in April 1995 and a request for extension of time in 
which to file the substantive appeal.  Subsequently in April 
1995, the RO issued a decision stating that the April 1995 
Form 9 was untimely filed and denying the veteran's request 
for an extension of time in which to file a substantive 
appeal.  In October 1995, the veteran filed a notice of 
disagreement with the April 1995 denial of his extension 
request.  The RO provided him with a statement of the case on 
this issue in January 1996.

The January 1996 statement of the case, however, failed to 
discuss the law applicable to a request for extension of time 
for filing a substantive appeal.  See 38 C.F.R. § 20.303 
(2000).  Therefore, under the doctrine announced in Manlicon 
v. West, 12 Vet. App. 238 (1999), the issue must be remanded 
so that a proper statement of the case may be issued.  The 
veteran is hereby advised that the Board will exercise 
appellate jurisdiction over the question pertaining to the 
propriety of the denial of an extension only if, after 
receiving a statement of the case, he files a timely 
substantive appeal that complies with the provisions of 
38 U.S.C.A. § 7105 (West 1991).

In February 2001, the Board sent a letter to the veteran 
asking him to clarify whether he wished to have a hearing 
before a Member of the Board and if so, whether by 
videoconference or in person at the RO.  The veteran replied 
in March 2001 indicating that he wished to have a hearing 
either before a traveling Member of the Board at the RO or 
before a Member of the Board at the VA Central Office.  

The Board notes that in January 2001, the veteran wrote the 
Board stating that he desired to have a hearing before a 
traveling Member of the Board.

Accordingly, the RO should now schedule the veteran for a 
hearing at the RO before a traveling Member of the Board.  
However, the RO is requested to modify the hearing 
arrangements should the veteran express a preference for an 
alternative hearing format.

Further appellate consideration will be deferred, and the 
case is REMANDED to the RO for the following actions:

1.  A statement of the case (SOC) must be 
provided to the veteran on the issue of 
whether the time period allowed for 
filing a Substantive Appeal to the 
January 1994 rating decision denying an 
application to reopen a claim of 
entitlement to service connection for a 
chronic foot condition on the basis of 
new and material evidence should be 
extended.  The SOC must discuss and 
provide citation to the provisions of 38 
C.F.R. § 20.303.  The veteran must be 
advised in the SOC that he must submit a 
timely substantive appeal of this issue 
of entitlement in order to perfect his 
right to appellate review by the Board.

2.  Thereafter, the RO should schedule 
the veteran for a hearing before a 
traveling Member of the Board.  If, 
however, the veteran indicates that he 
wishes to have a videoconference hearing 
instead, the RO should schedule him for 
such a hearing.  Furthermore, the RO 
should advise the veteran that he if he 
wishes, he may have a hearing before a 
Member of the Board at the VA Central 
Office rather than at the RO.  If the 
veteran chooses to have a Central Office 
hearing, the RO should take appropriate 
action.  In any event, the Board hereby 
provides notice to the appellant, that 
absent good cause, only one hearing will 
be held. 

Upon completion of the requested action, the RO should return 
the case to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


